Order, Family Court, Bronx County, entered March 31, 1977, which denied the petition for a modification to increase the obligation of the respondent husband for support, unanimously reversed, on the law and the facts and in the exercise of discretion, to grant the petition and to increase the support obligation to $75 per week, without costs or disbursements. An order of support, pursuant to the Family Court Act, was entered in 1967 for the payment to petitioner of $50 per week, and the payments have been made to date. At that time, the respondent husband had a gross income of $6,500 per year. At this time, his gross income is $18,000. There is one daughter who is emancipated. The petitioner has bank accounts in her name in the amount of some $29,000, which she claims to be holding, in essence, for her daughter. The court awarded temporary support in the amount of $75 per week, but after trial determined that an upward modification from the $50 per week originally provided was not warranted. We believe that under all of the facts and circumstances presented, support in the amount of $75 per week would be proper. Concur — Kupferman, J. P., Birns, Sandler, Lane and Silverman, JJ.